DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Request for Continued Examination filed on 1 October 2022 and the Information Disclosure Statements filed on 31 March 2021, 19 May 2021, 2 August 2021, 3 September 2021, 26 October 2021, 1 October 2021, 9 March 2022, 27 April 2022, and 5 August 2022.
This office action is made Non Final.
Claims 1, 5, 6, and 8 were amended.
	Claims 14, 16-26 have been cancelled.
Claims 27-36 have been added. 
	All objections and rejections from the previous office actions have been withdrawn as necessitated by the amendment.
Claims 1, 4-13, 27-36 are pending.  Claims 1, 27, and 32 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 March 2021, 19 May 2021, 2 August 2021, 3 September 2021, 26 October 2021, 1 October 2021, 9 March 2022, 27 April 2022, and 5 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 32 recites a computer-readable storage medium; however, the "computer-readable storage medium " is not explicitly defined in the disclosure as being non-transitory subject matter and/or hardware at all times. Paragraph 0317 discloses an open-end/non-limiting examples of the computer-readable storage medium; however, the specification does not explicitly limit the storage medium to just only be the hardware elements that were cited and examples are not considered definitions. In other words, the computer readable storage media is not defined to exclude all forms of non-statutory subject matter / explicitly limited to just hardware. Therefore, the computer readable storage medium and the computer readable product (which resides on the computer readable storage medium according to the claim language) include transitory and non-transitory subject matter resulting in the claims being directed to non-statutory subject matter.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, 27, 29-32, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Dykema (US Patent No. 9779063) in further view of Philip (US Publication No. 20140325070) in further view of Makower et al (US20020184507) in further view of Krishnaprasad (US Publication No. 20040220946) in further view of Parsons Jr et al (Parsons) (US 6085247)  
As per independent Claim 1, Dykema teaches:
A computer device configured to facilitate user engagement with content on the computer device (col. 5:28-40, col. 5:58-64, col. 7:2-15 & 29-39, disclose a system for creating, editing, and/or storing documents on a client device), comprising 
a processing unit (col. 5:64-67, col. 6:1-5, col. 33:10-24, disclose a processor); and 
memory configured to store computer executable instructions( col. 5:64-67, col. 6:1-5, col. 32:61-67, col. 33:1-10, disclose RAM and internal or external memory for storing instructions), wherein:
the processing unit is configured, via computer-executable instructions stored in the memory, to perform operations for creating a serialized interaction representation of user activity with a software application and content associated with the software application, the operations comprising ( col. 7:29-55, col. 9:10-42, col. 10:11-25, col. 32:61-67, col. 33:1-10, disclose the client device configured, via computer-executable instructions (col. 32:61-67, col. 33:1-24), to perform operations for creating a serialized representation (col. 10:11-25) representing data objects accessed, reviewed, and edited by the user through a document processor program and a document (col. 7:29-39, col. 10:4-11) associated with the document processor program, the operations comprising
generating an instance of an interaction representation data type at the computer device, representing a user activity state with the software application and  content external to the software application accessed using the software application, the instance comprising a first data member storing an identifier for the content (col. 2: 54-67, col. 3:1-67, col. 6:30-41, col. 7:39-67, col. 8:25-35 & 40-50, col. 9:20-31, col. 10:11-25 & 30-40, col. 11:10-25, disclose generating data objects comprising the document (col. 11:10-25), where each data object having a particular data object type (col. 9:20-31), at the client device representing a user activity state with the document processor program and the document, the data object comprising a document identifier (col. 11:10-25)) in addition, with the document processor program, accessing the document stored in one or more databases (col. 7:55-67). Thus, the content is obtained from outside of the application (external);  
converting the instance to the serialized interaction representation having a first schema type, the serialized interaction representation comprising the identifier for the content, and values for at least a portion of metadata elements associated with the first schema type ((Claim 6, col. 2:54-67, col. 3:1-67, col. 10:50-57, col. 11:25-42, col. 13:59-67, col. 14:1-17, col. 18:65-67, col. 19:1-3, disclose selecting a first document schema of a plurality of document schemas (Claim 6, col. 14:5-17) that is corresponding to the document type (col. 2: 54-67, col. 3:1-21, col. 14:5-17), where a particular document schema of the plurality of document schemas may include information as allowable node data objects, allowable metadata data objects, and allowable data object relationships (col. 18:65-67, col. 19:1-3), the first document schema comprising metadata data objects that are not included in a second document schema of the plurality of document schemas. Also, Claim 6, col. 6:34-41, col. 8:40-50, col. 9:31-54, col. 10:11-25, col. 11:10-25, col. 14:5-17, disclose converting the data objects comprising the document to the serialized representation  (col. 10:11-25) having the first document schema (col. 14:5-17), the serialized representation comprising the document identifier (col. 11:10-25), identification and communication with the document processor program (col. 10:11-25), identification and selection of the first document schema from a plurality of document schemas (Claim 6, col. 14:5-17), and metadata such as fields and/other information (col. 8:40-50, col. 9:31-42) associated with the first document schema); and
sending the serialized interaction representation (col. 10:11-25, disclose transmitting the serialized representation).
Furthermore, Dykema does not specifically teach a second data member storing an identifier for the software application, wherein the identifier of the content and the identifier of the software application can be used to return to the user activity state after the user has ceased accessing the content with the software application. In addition, Dykema does not specifically teach the serialized interaction representation comprising the identifier for the at least one software application. However, Philip teaches a second data member storing an identifier for the software application, wherein the identifier of the content and the identifier of the software application are for returning to the user activity state after the user has ceased accessing the content with the software application (Abstract; [0067], [0073], disclose a method for serializing game-related data comprising a BLOB associated with an identifier that indicates that the BLOB contains serialized game-related data (content) including game states, game events, user inputs, etc.  for a particular user and a particular virtual game (software application) ( [0073]) where when the user resumes playing the game next time, the corresponding BLOB may be retrieved from the database to determine the most most-recent values of the game-related data). In addition, Philips teaches the serialized interaction representation comprising the identifier for the at least one software application ([0067], [0073], disclose the BOB associated with an identifier that indicates that the BLOB contains serialized game-related data (content) including game states, game events, user inputs, etc.  for a particular user and a particular virtual game (software application) (paragraph [0073]), which is similar or equivalent to the identifier for the at least one software application).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in  “generating an instance of an interaction representation data type” above, a second data member storing an identifier for the at least one software application, wherein the identifier of the content and the identifier of the at least one software application can be used to return to the user activity state after the user has ceased accessing the content with the at least one software application.  In “converting the instance to the serialized interaction representation” above, the serialized interaction representation comprising the identifier for the at least one software application as suggested by Philip into Dykema’s system because all these systems serialize data/content.  The combination would enable Dykema’s systems to provide an application hosting system that operates a plurality of distributed servers or nodes (e.g., a plurality of game servers distributed within a data center, a plurality of game servers distributed across multiple geographic locations) that provide load balancing and/or low-latency access points at various geographic locations within a cloud system as Philip suggested in paragraph [0021].
However, the cited art fails to specifically disclose the instance is associated with an expiration event, the expiration event being an occurrence of a specified date or time or passage of a specified amount of time, and the occurrence of the expiration event indicates that the instance is no longer valid for resuming the user activity state. Makower et al discloses whether a user/client session has expired or not by determining delta between the current time and the last access time of the session is less than the session time-out set. Thus, if the session is considered timed out, the session has expired and no longer valid for resuming. (0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with Makower et al since it would have provided the benefit of implementing single sign-on protocol for use by web servers that places minimal requirements on browsers, independent of the actual authentication mechanism used by any of the individual web servers accessed by the user. In addition, it provides for encrypted communications between the federated web servers and the centralized server, allowing management of sessions, and increased security.
However, the cited art does not specifically teach the serialized interaction representation comprising an identifier of the first schema type. However, Krishnaprasad teaches the serialized interaction representation comprising an identifier of the first schema type (Abstract, [0028], [0032], [0050], [0057]: discloses transferring a serialized image of data comprising a schema having a schema identifier that describes a type of XML document and generating a serialized particular data or a particular data having the first schema having a schema identifier that describes a type of XML (0057)
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “determining a first schema type of a plurality of schema types” above, wherein a given schema type of the plurality of schema types comprises a schema identifier; in “converting the instance to the serialized interaction representation” above, the serialized interaction representation comprising an identifier of the first schema type as suggested by Krishnaprasad into Dykema’s system because both systems serialize data/content.  The combination would enable Dykema’s system to utilize techniques of transferring a serialized image of data that allow a format selection based on characteristics such as preferences and versions of the sending and receiving components or both, and to make better use of resources available to the two components as Krishnaprasad suggested in paragraphs [0028]-[0029].
Furthermore, the cited art fails to specifically disclose sending the serialized interaction representation to a second computer device to enable the second computer device to resume to the user activity state represented by the serialized interaction representation. However, Parsons et al discloses the use of the activity of first session on a first device can be continued/resumed on a second session of a second remote device. Parson discloses the ability for a user switch devices continues the session at the exact point the user stopped on the first device. Parsons discloses that one of the clients could be a desktop computer at the user's workplace and the other client could be a laptop computer at the user's home (Col 2, lines 51-55, Col 2, lines 63- Col 3, line3 ; col 3, lines 8-26, 33-38; Col 7, lines 18-34; Col 10, lines 59-65; Col 11, line 2-4; Claim 24, 25)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to be modified the cited art with Parsons et al since it provided the benefit of increased flexibility of continuing their previous session from any different computer from any location. (col 2, lines 46-49; Col 7, lines 34-38)
Therefore, in conjunction with the cited prior art, the combination of the prior art discloses sending the serialized interaction representation to a second computer device to enable the second computer device to resume to the user activity state represented by the serialized interaction representation.

As per dependent Claim 5, Dykema teaches the operations further comprising: with the software application, receiving an external request to generate the serialized interaction representation, wherein the generating and sending are carried out in response to the external request (col. 10:11-40, disclose with the document processor program, receiving a request from a client application to generate the serialized representation suitable for transmission via HTTP or communication over the client-to-server transport protocol (col. 10:11-25)).
As per dependent Claim 6, Dykema teaches wherein the generating and sending are performed by a software application and the external request is received by the at least one software application from an operating system executing on the computer device (col. 10:11-40, disclose the generating and sending are performed by a document processor program and the request is received by the document processor program from a client application executing on the client device (col. 10:11-25)).
As per dependent Claim 7, Dykema teaches wherein the serialized interaction representation is expressed in XML or JSON format (col. 10:11-25, col. 29:2-10, disclose the serialized representation is in XML or JSON format).
As per dependent Claim 8, Dykema teaches wherein the serialized interaction representation comprises metadata describing the content, visualization data useable to provide a visual representation or description of the content, and activation data useable to access the content, the activation data comprising the identifier for the content (col. 9:31-42,col. 10:11-25 & 30-40, col. 11:10-25, col. 14:26-42, disclose the serialized representation comprises data objects (col. 10:11-25) that comprise metadata and make up the document (col. 9:31-42), the data objects including a node data object (col. 10:11-25) which can be visually presented to the user (col. 14:32-42) to provide a visual representation of the document (Figs. 3-9), and the data objects may be user-triggered to access the document, the data objects comprising the document identifier (col. 11:10-25)).
Furthermore, based on rejection of Claim 1 and the rationale incorporated,, Philip teaches the activation data comprising the identifier for the at least one software application ([0067], [0073], disclose the BOB associated with an identifier that indicates that the BLOB contains serialized game-related data (content) including game states, game events, user inputs, etc.  for a particular user and a particular virtual game (software application) (paragraph [0073]) where when the user resumes playing the game next time, the corresponding BLOB may be retrieved from the database to determine the most most-recent values of the game-related data, which is similar or equivalent to activation data useable to access the content, the activation data comprising the identifier for the content and the identifier for the at least one software application).
As per dependent Claim 9, Dykema teaches the operations further comprising: sending the content with the serialized interaction representation (col. 10:11-40, disclose transmitting the data objects of the document with the serialized representation).
As per dependent Claim 10, Dykema teaches wherein the serialized interaction representation comprises visualization content directly useable to provide a visual representation or description of the content (col. 10:11-25, col. 14:32-42, disclose the serialized representation comprises data objects including a node data object (col. 10:11-25) which can be visually presented to the user (col. 14:32-42) and provide a visual representation of the document (Figs. 3-9)).
As per dependent Claim 11, Dykema teaches wherein the serialized interaction representation comprises visualization access information useable to retrieve visualization content to provide a visual representation or description of the content (col. 10:11-25, col. 14:32-42, disclose the serialized representation comprises data objects including a node data object (col. 10:11-25) which can be visually presented to the user (col. 14:32-42) and provide a visual representation of the document (Figs. 3-9)).
As per dependent Claim 12, Dykema teaches wherein the serialized interaction representation comprises executable computer code useable to provide a user interface for interacting with the content (col. 8:35-50, col. 10:11-25, col. 11:10-42, disclose the serialized representation comprises the document processor program communicated with the client application which comprise executable code (col. 8:35-40) to provide a user interface for user interaction (col. 8:40-50, col. 10:11-25)).
As per independent claims 27 and 32, Claims 27 and 32 recite similar limitations as in Claim 1 and is rejected under similar rationale. 
As per dependent claims 29-31 and 24-36, Claims 29-31 and 24-36 recite similar limitations as in Claims 5-7, 9-12 and is rejected under similar rationale. 


Claim 4, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dykema in further view of Philip  in further view of Makower et al in further view of Krishnaprasad in further view of Parsons in further view of Terek (US Publication No. 20050234986).
As per dependent Claim 4, the cited art do not specifically teach wherein the operations further comprising: receiving a request to annotate the serialized interaction representation with at least one metadata field and at least one metadata field value not currently associated with the first schema type; and annotating the serialized interaction representation with the at least one metadata field and at least one metadata field value.
However, Terek teaches:
receiving a request to annotate the serialized interaction representation with at least one metadata field and at least one metadata field value not currently associated with the first schema type (Terek, Abstract, paragraphs [0061], [0094]-[0095], [0116], disclose a system for fragment-based serialization places one or more object members in fragments comprising receiving a request to annotate a serialized object with annotation and metadata fragments (paragraph [0061]) that is not currently associated with the first schema (paragraph [0094])); and
annotating the serialized interaction representation with the at least one metadata field and at least one metadata field value (Terek, paragraphs [0061], [0094]-[0095], [0116], disclose annotating the serialized objects with the annotation and metadata fragments).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein the operations further comprising: receiving a request to annotate the serialized interaction representation with at least one metadata field and at least one metadata field value not currently associated with the first schema type; and annotating the serialized interaction representation with the at least one metadata field and at least one metadata field value as suggested by Terek into Dykema, Krishnaprasad, Philip, and Arthursson’s systems because all these systems serialize data/content.  The combination would enable Dykema, Krishnaprasad, Philip, and Arthursson’s systems to provide an improved object serialization that provides compact representation where objects serialized in the provided format can be efficiently instantiated into active memory, thereby reducing processing costs of finding and assimilating the various members of a serialized object as Terek suggested in paragraph [0032].
Claims 28 and 33 recite similar limitations as in Claim 4 and are rejected under similar rationale. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dykema in further view of Philip  in further view of Makower et al in further view of Krishnaprasad in further view of Parsons in further view of Shukla (US Publication No. 20060074732).
As per dependent Claim 13, the cited art do not specifically teach wherein the serialized interaction representation comprises visualization information in a plurality of formats having varying degrees of detail and an application selects a most detailed format it is capable of rendering.
However, Shukla specifically teaches the serialized interaction representation comprises visualization information in a plurality of formats having varying degrees of detail and an application selects a most detailed format it is capable of rendering ([0015]-[0016],  [0075], [0314], disclose a method for serializing activities comprising each activity provides context menu options as Hyperlinks in the Property Browser such as "Generate Handlers" where each composite activity will provide "Expand/Collapse" and context menu options specific to the activity).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having the serialized interaction representation comprises visualization information in a plurality of formats having varying degrees of detail and an application selects a most detailed format it is capable of rendering as suggested by Shukla into Dykema, Krishnaprasad, Philip, and Arthursson’s systems because all these systems serialize content/data.  The combination would enable Dykema, Krishnaprasad, Philip, and Arthursson’s systems to include a workflow engine that is flexible and powerful enough to coordinate the execution of various kinds of workflows including highly formal machine-to-machine processes, constraint-based ad-hoc human workflows, and workflows having a mixture of flow-based and constraint-based approaches as Shukla suggested in paragraph [0011].

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177